DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the branch of claims 12, 14 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 8 recites “conduit comprises”.  It should be --conduit comprises:--.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 8, 9, 12-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DE 4344788 in view of DE 10200015715.

As per claims 1 and 8, DE ‘788 discloses a lubricant supply conduit (near mixer 1) and method through which a lubricant is supplied to a mixing valve (1) located in a machine tool (para [0001]).  DE ‘788 does not disclose an air bleeder configured to remove air out of a lubricant supply conduit, the air bleeder comprising: a lubricant tank in which the lubricant is stored; a branching portion located along the lubricant supply conduit; and a return conduit connecting the branching portion and the lubricant tank to each other, wherein the lubricant supply conduit comprises a first supply conduit connecting the lubricant tank and the branching portion to each other, and a second supply conduit connecting the branching portion and the mixing valve to each other, and

 	However, DE ‘715 discloses an air bleeder (paras [0003-0009]) configured to remove air out of a lubricant supply conduit (11), the air bleeder comprising:
 	a lubricant tank (2) in which the lubricant is stored (fig. 1);
 	a branching portion (4) [T junction] located along the lubricant supply conduit (11); and
 	a return conduit (6) connecting the branching portion (4) and the lubricant tank (2) to each other (fig. 1),
 	wherein the lubricant supply conduit (11) comprises
 	a first supply conduit (11) connecting the lubricant tank (2) and the branching portion (4) to each other, and
 	a second supply conduit (12) connecting the branching portion (4) and the mixing valve (14) to each other, and
 	wherein at the branching portion (4), an upper-stream end (near 5) of the return conduit (6) is located above an upper-stream end of the second supply conduit (12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DE ‘788 with an air bleeder, as taught by DE ‘715, for the purpose of avoiding an abnormal oil charging condition from an inconsistent oil supply.

As per claim 2, DE ‘788 and DE ‘715 as set forth above, DE ‘788 as modified discloses a lower-stream end portion of the first supply conduit (11) (below 4) comprises an upward conduit forming an upward flow toward the branching portion (4).

As per claims 3 and 9, DE ‘788 and DE ‘715 as set forth above, DE ‘788 as modified discloses a switch valve (5) [vent valve] configured to open and close the return conduit (6).

As per claims 5 and 17, DE ‘788 and DE ‘715 as set forth above, DE ‘788 discloses a lubricator (fig. 1) comprising:  the mixing valve (1) configured to mix the lubricant and air together (para [0016]); an air supply conduit through which the air is supplied to the mixing valve (1) (fig. 1); and a fluid mixture supply conduit (3a-f) which is located between the mixing valve (1) and a lubrication target portion (7) of the machine tool and through which a fluid mixture of the lubricant and the air is supplied to the lubrication target portion (7).  DE ‘788 does not disclose the air bleeder of claim 1.  However, DE ‘715 discloses an air bleeder (paras [0003-0009]) configured to remove air out of a lubricant supply conduit (11), the air bleeder comprising:
 	a lubricant tank (2) in which the lubricant is stored (fig. 1);
 	a branching portion (4) [T junction] located along the lubricant supply conduit (11); and
 	a return conduit (6) connecting the branching portion (4) and the lubricant tank (2) to each other (fig. 1),
 	wherein the lubricant supply conduit (11) comprises
 	a first supply conduit (11) connecting the lubricant tank (2) and the branching portion (4) to each other, and
 	a second supply conduit (12) connecting the branching portion (4) and the mixing valve (14) to each other, and
 	wherein at the branching portion (4), an upper-stream end (near 5) of the return conduit (6) is located above an upper-stream end of the second supply conduit (12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

As per claims 6 and 18, DE ‘788 and DE ‘715 as set forth above, DE ‘788 as modified discloses the second supply conduit (12) has a length greater than a length of the first supply conduit (11) (fig. 1).

As per claim 8, DE ‘788 and DE ‘715 as set forth above, DE ‘788 as modified discloses a method for bleeding air using an air bleeder configured to remove air out of a lubricant supply conduit (11),  the method comprising: opening the return conduit (6) to form a circulation conduit comprising the lubricant tank (2), the first supply conduit (11), the branching portion (4) and the return conduit (6).  DE ‘788 and DE ‘715 do not disclose causing the lubricant to circulate through the circulation conduit with a flow of the lubricant in the second supply conduit stopped by the mixing valve.  However, DE ‘715 discloses a check valve (fig. 1) in the second supply conduit (12) prior to the mixer valve.  Examiner interprets the flow resistance of the check valve enables lubricant movement through the vent valve and return line (6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DE ‘788 by integrating the mixer valve (1) with the check valve for the purpose of system optimization by making a check valve integral to the mixer valve.

As per claims 12 and 20, DE ‘788 discloses a lubricant supply conduit (near mixer 1) and method via which lubricant is supplied to a valve (1) in a machine tool (para [0001]).   DE ‘788 does not disclose an air bleeder comprising: a branch; a tank in which to store the lubricant; the lubricant supply conduit comprising:  a first supply conduit connecting the branch and the tank; and a second supply conduit 
higher than the first connecting position in a height direction along a height of the air bleeder to return lubricant to the tank and to remove air from lubricant in the lubricant supply conduit.
 	However, DE ‘715 discloses an air bleeder (paras [0003-0009]) configured to remove air out of a lubricant supply conduit (11), the air bleeder comprising:
a branch (4);
a lubricant tank (2) in which lubricant is stored;
a first supply conduit (11) connecting the branch (4) and the tank (2); and
 	 a second supply conduit (12) connecting the branch (4) at a first connecting position (near 4) (fig. 1) and the valve (14); and
 	 a return conduit (6) connecting the tank (2) and the branch (4) at a second connecting position (near 4) (fig. 1) higher than the first connecting position in a height direction along a height of the air bleeder to return lubricant to the tank (2) and to remove air from lubricant in the lubricant supply conduit (11).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DE ‘788 with an air bleeder, as taught by DE ‘715, for the purpose of avoiding an abnormal oil charging condition from an inconsistent oil supply.

As per claim 13, DE ‘788 and DE ‘715 as set forth above, DE ‘788 as modified discloses the valve (1) is a mixing valve to mix lubricant and air (para [0016]).

As per claim 14, DE ‘788 and DE ‘715 as set forth above, DE ‘788 as modified discloses a lower-stream end of the first supply conduit (11) has a shape along which the lubricant flows upwardly toward the branch (4) (fig. 1).

As per claim 15, DE ‘788 and DE ‘715 as set forth above, DE ‘788 as modified discloses a switch valve (5) to open and close the return conduit (6).

As per claim 20, DE ‘788 and DE ‘715 as set forth above, DE ‘788 as modified discloses flowing lubricant in the lubricant supply conduit (11) to return to the tank (2) via the return conduit (6) and to remove air from lubricant in the lubricant supply conduit (11) in a state where supply of the lubricant to the valve (1) via the second supply conduit (12) is suppressed.  Examiner notes a check valve (fig. 1) located in the second supply conduit (12) prior to the mixer valve. Examiner interprets flow resistance (suppression) of the check valve enables lubricant movement through the vent valve and return line (6).  


Claims 4, 10, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DE 4344788 in view of DE 10200015715, further in view of Redmond et al., U.S. Patent 5,584,650.

As per claims 4, 10, 11 and 16, DE ‘788 and DE ‘715 as set forth above, DE ‘788 as modified do not disclose a foreign matter removal filter located along the first supply conduit.  However, Redmond in his Lubrication System invention disclose a lubrication system with a pump to deliver lubricating oil from a reservoir through a filter 5 in a supply line 6 (fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .


Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DE 4344788 in view of DE 10200015715, further in view of Urata et al. U.S. Patent Publication 2007/0119657.

As per claims 7 and 19, DE ‘788 and DE ‘715 as set forth above, DE ‘788 as modified, disclose: a lubricant supply pump (1, DE ‘715) configured to supply the lubricant from the lubricant tank (2) to the first supply conduit (11).
 	  DE ‘788 as modified, do not disclose a controller configured to control an operation of at least the lubricant supply pump, the controller comprising a drive switch that is for the lubricant supply pump and that is located on an operation panel of the controller.  However, Urata et al. in their Lubricant Supply Device teach the use of a controller (1) to turn a lubricant pump on and off (para [0021]).    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination invention of DE ‘788 and DE ‘715 by adding a controller, as taught by Urata et al., for the purpose of being able to turn the pump on and off.  Examiner interprets the controller has a switch located on either an external or internal operation panel to the controller that operates the pump. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654